Title: To George Washington from Henry Clinton, 30 September 1780
From: Clinton, Henry
To: Washington, George


                        
                            Sir
                            New York Septr 30th 1780
                        
                        From Your Excellency’s Letter of this date, I am persuaded the Board of General Officers, to whom You
                            referred the case of Major André, can’t have been rightly informed of all the circumstances on which a Judgement ought to
                            be formed. I think it of the highest Moment to Humanity that your Excellency should be perfectly apprised of the State of
                            this Matter before you proceed to put that Judgement in Execution.
                        For this reason I shall send His Exy Lt General Robertson and Two other Gentlemen, to give you a true State
                            of facts, and to declare to You my Sentiments and Resolutions. They will set out tomorrow as early as the Wind and Tide
                            will permit, and wait near Dobb’s Ferry for Your permission and safe Conduct to meet Your Excellency or such persons as
                            You may appoint to converse with them on this Subject. I have the honor to be Your Excellency’s Most Obedient and Most
                            humble Servt
                        
                            H. Clinton
                        
                        
                            P.S. The Honble Andrew Elliot Esqr Lieut. Governor, & The Honble William Smith Chief Justice of
                                this Province will attend His Excy Lieut. General Robertson.
                        
                        
                            H.C.
                        
                    